Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 49 of claim 1 (the fifth line on the third page of the claim) the phrase “sub cooling” should be corrected to “subcooling” to match other uses of the term in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claim 6, 7, 8, and 9 as presented depends upon claim 5 but claim 5 has been cancelled in the amendment of 16 February 2022.  As such, when each of these claims refers to “the refrigeration apparatus according to claim 5”, the limitations of such an apparatus cannot be determined and thus the limitations of each of these claims cannot be positively ascertained and the scopes of the claims are rendered indefinite.  For this reason, claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, each of these claims has been interpreted as depending on instant independent claim 1 as this is the nearest preceding independent claim and because the limitations of claim 5 have been added into claim 1 by the same amendment which cancelled claim 5.

    PNG
    media_image1.png
    505
    748
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,884,498 to Kishimoto et al. and US Publication No. 2006/0225459 A1 to Meyer.

Kishimoto teaches limitations from claim 1 in fig. 6A, shown above, a refrigeration apparatus, comprising a main refrigerant circuit, including: 
a compressor (30), including a compressor inlet (connected to the evaporator 5) and a compressor outlet (connected to the condenser 2), 
a condenser (2), including a condenser inlet (connected to the compressor 1), connected to the compressor outlet (as shown in fig. 6A), and a condenser outlet (connected to the throttling mechanism 47), 
an expansion valve (throttling mechanism 47), including a valve inlet (connected to the condenser 2), connected to the condenser outlet (as shown in fig. 6A) and a valve outlet (connected to the evaporator 5), and 
a refrigerant passage (the internal space of the evaporator 5’s housing 45), extending at least partially within an evaporator (5) of the refrigeration apparatus, the refrigerant passage including a refrigerant passage inlet (connected to the throttling mechanism 47), connected to the valve outlet (as shown in fig. 6A), and a refrigerant passage outlet (connected to the compressor 30), connected to the compressor inlet (as shown in fig. 6A), the refrigeration apparatus also including a coolant passage (6) extending at least partially within the evaporator (5) and including a coolant passage inlet and a coolant passage outlet (shown at the right of the housing 45 of the evaporator 5), 
wherein the main refrigerant circuit is configured for a loop circulation of a main refrigerant flow of a refrigerant, successively through the compressor (30), the condenser (2), the expansion valve (47), and the refrigerant passage (6), (as shown in fig. 6A), 
wherein the evaporator (5) is configured for enabling an exchange of heat between the main refrigerant flow circulating through the refrigerant passage (in the housing 45) and a main coolant flow (in the tube 6) of a coolant circulating through the coolant passage (6) (as taught in col. 1, lines 30-35), 
wherein the refrigeration apparatus further comprises a lubrication branch (flowing from a position between the condenser 2 and the throttling mechanism 47 to carry refrigerant to the compressor 30 as shown in fig. 6A), comprising: 
a lubrication inlet, connected to a supply part of the main circuit, the supply part consisting in the condenser (2), the valve inlet (at the top of the throttling mechanism 47), and any part of the main circuit between the condenser outlet and the valve inlet (as shown in fig. 6A, the lubrication branch branches from the piping between the condenser 2 of the throttling mechanism 47), the lubrication inlet being configured to derive a lubrication refrigerant flow from the main refrigerant flow circulating through the supply part (as taught in col. 11, lines 4-10); and 
a lubrication outlet, connected to the compressor (1) so as to feed the compressor with the lubrication refrigerant flow, for lubrication of said compressor (1) with the refrigerant of the lubrication refrigerant flow (as shown in fig. 1 and taught in col. 8, lines 49-53), 
wherein the refrigeration apparatus further comprises: 
a subcooling branch (connecting to the tube 6 of the evaporator 5, shown at the lower right of fig. 6A), comprising: 
a subcooling inlet, connected to the coolant passage (6), so as to derive a subcooling coolant flow from the main coolant flow (as shown in fig. 6A), and 
a subcooling outlet, connected to the coolant passage (6), for reintroducing the subcooling coolant flow into the main coolant flow (as shown in fig. 6A); and 
a subcooling heat exchanger (66), being configured for enabling an exchange of heat between the subcooling coolant flow (in the tube 67) circulating through the subcooling branch and the lubrication refrigerant flow (in the housing 68) circulating through the lubrication branch, so that the lubrication refrigerant flow may be cooled by the subcooling coolant flow within the subcooling heat exchanger (as taught in col. 11, lines 4-10),
wherein the subcooling heat exchanger (66) comprises a heat exchange tank (68), belonging to the lubrication branch (as shown in fig. 6A) and being configured so that the lubrication refrigerant flow circulates through the heat exchange tank (68, as taught in col. 11, lines 4-10), and 
a heat exchange passage (67), belonging to the subcooling branch (connecting to the pipe 6 as shown in fig. 6A), being positioned within the heat exchange tank  (68 as shown) and being configured so that the subcooling coolant flow circulates through the heat exchange passage (as shown in fig. 6A and taught in col. 11, lines 4-10),
the heat exchange passage (67) comprising: 
a coolant inlet (shown at the upper right of the tank 68 in fig. 6A) connected to the subcooling inlet (of the passage 6); and
a coolant outlet (shown at the upper left of the tank 68 in fig. 6B) connected to the subcooling outlet (of the passage 6).

    PNG
    media_image2.png
    621
    476
    media_image2.png
    Greyscale

Kishimoto does not teach the coolant inlet being connected to the heat exchange tank at a height lower than the coolant outlet.  Meyer teaches in fig. 3, shown above, an internal heat exchanger for a refrigeration cycle air conditioning system (10), the heat exchanger embodied as an accumulator (18) having a housing (47) in which is formed a chamber 46 and through which passes a conduit (54), arranged with the conduit’s inlet into the housing (at lower end 64 of housing 47) disposed at a height lower than its outlet from the housing (at end 66 of the housing 47).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kishimoto with the bottom-to-top refrigerant conduit of Meyer in order to allow natural density changes of the refrigerant as it absorbs heat to promote circulation through the conduit (as refrigerant that has absorbed heat and is thus at a higher temperature will be less dense and tend to rise) improving the flow of coolant through the heat exchanger and thus the performance and efficiency of heat exchange.

Kishimoto teaches limitations from claim 2 in fig. 6A, shown above, the refrigeration apparatus according to claim 1, wherein: 
the subcooling inlet (connecting the tube 6 into heat exchanger 66) is connected to a coolant passage inlet of the coolant passage (connecting the tube 6 into the evaporator 6), so as to derive the subcooling coolant flow from the main coolant flow circulating through the coolant passage inlet (as shown in fig. 6A), and 
the subcooling outlet (connecting the tube 6 into heat exchanger 66) is connected to a coolant passage outlet of the coolant passage(connecting the tube 6 into the evaporator 6), for reintroducing the subcooling coolant flow into the main coolant flow circulating through the coolant passage outlet (as shown in fig. 6A). 

Kishimoto teaches limitations from claim 3 in fig. 6A, shown above, the refrigeration apparatus according to claim 1, wherein: 
the refrigerant passage comprises an evaporator tank (in housing 45) of the evaporator (5), the evaporator tank (45) being connected to the refrigerant passage inlet (as shown in fig. 6A), for admitting the main refrigerant flow into the evaporator tank (45), and to the refrigerant passage outlet, for discharging the main refrigerant flow from the evaporator tank (45) (as shown in fig. 6A); and 
the coolant passage comprises at least one heat exchange duct (the portion of pipe 6 inside the housing 6) of the evaporator (5), the heat exchange duct (6) extending within the evaporator tank (45) so as to be surrounded by the main refrigerant flow received within the evaporator tank (45, as shown in fig. 6A), the heat exchange duct being connected to the coolant passage inlet, for admitting the main coolant flow into the heat exchange duct (as shown in fig. 6A), and to the coolant passage outlet, for discharging of the main coolant flow from the heat exchange duct (as shown in fig. 6A). 

Kishimoto teaches limitation from claim 4 in fig. 6A, shown above, the refrigeration apparatus according to claim 1, wherein the subcooling heat exchanger (66) is positioned outside of the evaporator (6) (as shown in fig. 6A). 

Kishimoto teaches limitations from claim 6 in fig. 6A, shown above, the refrigeration apparatus according to claim 5, wherein the lubrication branch comprises: 
an inlet duct (between the point where the lubrication branch branches after the condenser 2 and the supercooler 66), connecting the lubrication inlet to the heat exchange tank (68, as shown in fig. 6A), for circulation of the lubrication refrigerant flow from the lubrication inlet to the heat exchange tank (68 as shown in fig. 6A), and comprising an open inlet end (at the left side of the heat exchanger tank 68) for admission of the lubrication refrigerant flow into the heat exchange tank (as shown in fig. 6); and 
an outlet duct, connecting the heat exchange tank to the lubrication outlet (extending from the right side of the heat exchanger tank 68), for circulation of the lubrication refrigerant flow from the heat exchange tank to the lubrication outlet (as shown in fig. 6).

    PNG
    media_image3.png
    389
    504
    media_image3.png
    Greyscale

Kishimoto does not tach the inlet and outlet of the tank being positioned within the heat exchanger tank or the outlet being at a lower height than the inlet.  Meyer teaches in fig. 2 and in ¶¶ 25 and 31, a refrigerant heat exchanger embodied as a tank (accumulator 18) having a heat exchanger coil (70) formed therein, the inlet and outlet tubes (40 and 48) of the tank (18) extending within the tank (18) such that the outlet 48 is disposed lower than the inlet (40), as shown in fig. 2.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Kishimoto with the heat exchange tank inlet and outlet construction of Meyer to allow particular portions of refrigerant stratifying in the tank to be added and withdrawn to ensure optimal conditions of refrigerant withdrawn for lubricating the compressor to ensure effective and reliable operations of the system.

Kishimoto teaches limitations from claim 9 in fig. 6A, shown above, the refrigeration apparatus according to claim 5, wherein the heat exchange passage (6) is a coil duct (as shown in fig. 6A). 

Kishimoto teaches limitations from claim 15 in fig. 6A, shown above, a use of the refrigeration apparatus according to claim 1, the use including: 
closed loop circulation of the main refrigerant flow successively through the compressor inlet (at the right side of the compressor 30), the compressor (30), the compressor outlet (at the lower right of the compressor 30, connected to the condenser 2), the condenser inlet (at the top of the condenser 2), the condenser (2), the condenser outlet (at the bottom of the condenser 2), the valve inlet (at the top of the throttling mechanism 47), the expansion valve (47), the valve outlet (at the bottom of the throttling mechanism 47), the refrigerant passage inlet (at the bottom of the housing 45 of the evaporator 5), the refrigerant passage (through the evaporator housing 45), and the refrigerant passage outlet (at the top of the housing 45); 
derivation of the lubrication refrigerant flow (into the branch passage shown in fig. 6A) from the main refrigerant flow circulating through the supply part (from the condenser 2 to the throttling mechanism 47), by the lubrication inlet, 
circulation of the lubrication refrigerant flow through the lubrication branch (as shown in fig. 6A), successively through the lubrication inlet (at the left of the heat exchanger 66), the subcooling heat exchanger (66) and the lubrication outlet (at the right of the heat exchanger 66), 
derivation of the subcooling coolant flow (into the coil 67) from the main coolant flow circulating through the coolant passage (flowing to the pipe 6), by the subcooling inlet (as shown in fig. 6A), 
circulation of the subcooling coolant flow through the subcooling branch (67), successively through the subcooling inlet, the subcooling heat exchanger and the subcooling outlet (as shown in fig. 6A), 
exchange of heat between the subcooling coolant flow and the lubrication refrigerant flow in the subcooling heat exchanger, so that the lubrication refrigerant flow is cooled by the subcooling coolant flow (as taught in col. 11, lines 4-10), 
feeding of the compressor (30), by the lubrication outlet (at the right of the heat exchanger 66), with the lubrication refrigerant flow that was cooled by the subcooling coolant flow in the subcooling heat exchanger, for lubrication of the compressor (as taught in col. 11, lines 4-10 and col. 8, lines 49-53), and 
reintroduction, by the subcooling outlet (of the housing 68), of the subcooling coolant flow that has cooled the lubrication refrigerant flow in the subcooling heat exchanger (66), into the main coolant flow circulating through the coolant passage (flowing from pipe 6).

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto and Meyer as applied to claim 1 above, and further in view of US Publication No. 6,176,092 B1 to Butterworth et al.


    PNG
    media_image4.png
    645
    560
    media_image4.png
    Greyscale

Regarding claim 7, Kishimoto teaches a refrigeration cycle system in which a portion of refrigerant between the condenser and throttling valve is extracted and flowed into a subcooling heat exchanger tank to be cooled and delivered to the compressor for lubricating the compressor.  Kishimoto does not teach the heat exchanger tank being positioned higher than the compressor so that lubrication flows to the compressor by gravity.  Butterworth teaches in col. 11, lines 11-17 and in fig. 3, shown above, a refrigeration system in which refrigerant is drawn from the bottom of a condenser (14) to a sump (74) positioned above the compressor (12) so that the refrigerant flows downward via gravity into the housing (39) of the compressor to the bearings of the compressor.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kishimoto with the gravity fed design of the lubricating refrigerant tank of Butterworth in order to allow refrigerant to flow into the compressor without requiring additional mechanical assistance (such as a pump) thus improving the efficiency of the system without sacrificing the effectiveness of the lubrication. 

Regarding claim 10, Kishimoto teaches a refrigeration cycle system in which a portion of refrigerant between the condenser and throttling valve is extracted and flowed into a subcooling heat exchanger tank to be cooled and delivered to the compressor for lubricating the compressor.  Kishimoto does not teach the lubrication branch inlet being connected to a bottom part of the condenser.  Butterworth teaches in fig. 4, shown above, the condenser (14) of his invention including a pump (200) housed in the lower part thereof and connecting to the line (72) that delivers refrigerant to the sump (74).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kishimoto with the lubricating refrigerant inlet connected to the bottom of the condenser as taught by Butterworth in order to ensure that only liquid refrigerant is withdrawn to be delivered to the compressor in order to provide refrigerant which will be effective as lubrication for the compressor to ensure reliable operations.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto and Meyer as applied to claim 1 above, and further in view of US Patent No. 7,506,518 B2 to Mizutani et al.
Regarding claim 8, Kishimoto teaches a refrigeration cycle system in which a portion of refrigerant between the condenser and throttling valve is extracted and flowed into a subcooling heat exchanger tank to be cooled and delivered to the compressor for lubricating the compressor.  Kishimoto does not teach the reservoir of the lubrication heat exchanger including a liquid level sensor. Mizutani teaches in fig. 10, shown above, and col. 2, line 48-col. 3, line 2, a receiver (26) for receiving refrigerant in a refrigeration cycle system being provided with a “liquid level detection circuit” (930). It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify the modified Kishimoto with liquid level detection structure of Mizutani in order to allow proper charging of refrigerant in the system to be detected as taught in col. 1, lines 38-45.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto and Meyer as applied to claim 1 above and further in view of US Publication No. 2006/0117790 A1 to Dietrich.

Regarding claims 11 and 12, Kishimoto teaches a refrigeration cycle system in which a portion of refrigerant between the condenser and throttling valve is extracted and flowed into a subcooling heat exchanger tank to be cooled and delivered to the compressor for lubricating the compressor.  Kishimoto does not teach the compressor being a positive displacement compressor as taught in claim 11 or being a screw compressor including two meshing rotors, the rotors and bearings all being lubricated by the lubrication flow as taught in claim 12. Dietrich teaches in ¶ 67 of his disclosure a screw compressor having a pair of enmeshed screw rotors (44 and 46) supported by bearings (60 and 62) and having a lubricant supply connection (36) for lubricating the rotors and bearings as taught in claim 12.  It will be recognized that this compressor also fulfills the limitations of claim 11 as ¶ 32 of the present application indicates a screw compressor (as taught by Dietrich) to be an example of a positive displacement compressor. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kishimoto with the specific screw compressor structure and lubrication taught by Dietrich in order to ensure that all of the moving parts of the compressor are properly lubricated to ensure effective and reliable operations.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto and Meyer as applied to claim 1 above, and further in view of US Patent No. 2008/0141699 A1 to Rafalovich et al.

Kishimoto teaches limitations from claim 13 in fig. 6A, shown above, a refrigeration system, comprising a refrigeration apparatus according to claim 1, and comprising a main coolant circuit (including the pipe 6 and extending from the figure to the right), including the coolant passage (6, as shown in fig. 6A).  Kishimoto does not teach the system further comprising a client device cooled by the main coolant flow from the evaporator circulated in a loop through the coolant passage and to the client device.  Rafalovich teaches in fig. 1, shown below, a refrigeration system having a main cycle (of the cooling system 200) and a coolant cycle (of the ice system 500) which includes a coolant medium (a mixture of water and a propylene glycol anti-freeze as taught in ¶ 27).  The medium in the ice system (500) is cooled by refrigerant in the heat exchanger (570) and circulates to a client device (embodied as an ice maker (540) as taught in ¶ 26).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Kishimoto with the client coolant path and device of Rafalovich in order to allow for additional applications of the cooling of the system and to tailor the coolant used to the application allowing desirable properties to be selected rather than requiring the refrigerant of the main circuit be used in all applications.

    PNG
    media_image5.png
    599
    534
    media_image5.png
    Greyscale

Kishimoto teaches limitations from claim 14, the refrigeration system according to claim 13, wherein the coolant of the main coolant flow comprises water (as taught in col. 4, lines 41-44.

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 9 of the reply that the amendments presented overcome the objections made to the claims and specification in the Non-Final Rejection of 11 November 2021.
In response, examiner agrees and these objections have been withdrawn.

Applicant argues on pp. 11-12 of the reply that Kishimoto does not teach the limitations added to instant independent claim 1 by amendment with a particular note made regarding the lower height of the coolant inlet on the heat exchange tank relative to the coolant outlet and argues that this amendment thus overcomes the rejection of claim 1 as being anticipated by Kishimoto
In response, while examiner agrees that the instant amendment overcomes the rejection of the claim under 35 U.S.C. 102, attention is directed to the new grounds of rejection of the claim 1 under 35 U.S.C. 103 in which Meyer is relied upon to teach the limitations added by this amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        12 May 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763